Citation Nr: 0018068	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-06 129	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of frozen 
feet (frostbite).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from March 
1943 to January 1946.

In June 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, determined the 
veteran had not submitted new and material evidence to reopen 
a previously denied claim for service connection for 
residuals of frozen feet (frostbite).  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board).  The RO 
in Winston-Salem, North Carolina, forwarded his appeal to the 
Board.


FINDINGS OF FACT

1.  While on active duty in the military, the veteran served 
in Northern France during World War II, from July 1943 to 
June 1945.

2.  The RO initially denied the veteran's claim for service 
connection for residuals of frozen feet (frostbite) in May 
1984.  He appealed the RO's decision to the Board, and the 
Board denied his claim in May 1985.  He subsequently filed a 
petition to reopen the claim in January 1994, which the RO 
denied in March 1994 and later in May 1995 after considering 
additional evidence.  He again appealed to the Board.  The 
Board issued a decision in June 1997 denying the petition to 
reopen the claim.

3.  Some of the evidence that has been added to the record 
since the Board's June 1997 decision is not duplicative of 
the evidence that was on file when that decision was made; 
the newly received evidence tends to show that the veteran 
has chronic residuals of a frostbite injury that he sustained 
during service.



CONCLUSIONS OF LAW

1.  As new and material evidence has been submitted since the 
Board's June 1997 decision denying the claim of service 
connection for residuals of frozen feet (frostbite), the 
requirements to reopen this claim have been met.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1100, 
20.1105 (1999).

2.  The claim for service connection for residuals of frozen 
feet (frostbite) is well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The veteran has chronic residuals of frozen feet 
(frostbite) that are the result of an injury incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1154 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges that his claim should be reopened and 
granted because there is sufficient medical and other 
evidence of record confirming that he has chronic residuals 
of frozen feet (frostbite), and demonstrating that the 
residuals are the result of exposure to extremely cold 
weather during the Battle of the Bulge.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.306 (1999).

The RO initially denied the veteran's claim for service 
connection for residuals of frozen feet (frostbite) in May 
1984.  He appealed the RO's decision to the Board, and the 
Board denied his claim in May 1985.  He subsequently filed a 
petition to reopen the claim in January 1994, which the RO 
denied in March 1994 and later in May 1995 after considering 
additional evidence.  He again appealed to the Board.  The 
Board issued a decision in June 1997 denying the petition to 
reopen the claim.

In denying the petition to reopen the claim, the Board 
considered a 1971 hospital report pertaining to treatment of 
chest pain wherein the examining physician also indicated 
that the veteran's feet showed areas of pigmentation-
primarily in the region where there were old scars.  The 
Board also considered a 1983 hospital record pertaining to 
treatment of breathing problems due to chronic bronchitis 
wherein another examining physician observed that the veteran 
had some bluish purple discoloration on the ends of both 
feet, which he attributed to frostbite that occurred in the 
"remote past."  Other evidence considered by the Board were 
reports of April 1989 and October 1991 medical examinations 
also indicating that the veteran's feet were "ischemic-
appearing," and that he had some purplish excoriation.  
Lastly, the Board considered testimony the veteran gave 
during a March 1994 hearing and statements submitted at other 
times by him and several of his fellow servicemen, including 
one who reported that he was stationed with the veteran in 
Northern France during the Battle of the Bulge-as part of 
the 398th Engineers-and, therefore, had personal knowledge 
of him sustaining frostbite of the feet and receiving 
treatment for it.  The Board concluded, however, that this 
evidence was not sufficient to show that he currently had any 
residuals of frostbite (i.e., a current diagnosis of the 
condition) or that any of his current foot problems (e.g., 
the discoloration, etc.) were related to his service in the 
military-including any incident of frostbite that he may 
have sustained to his feet while in Northern France.  
Consequently, the Board determined that there was no basis 
for reopening the previously denied claim.

When, as here, the Board has denied the claim, the denial is 
final unless the Chairman of the Board determines that 
reconsideration is warranted or another exception to 
"finality" applies.  Otherwise, no claim based upon the 
same factual basis shall be considered.  See 38 U.S.C.A. 
§§ 7103, 7104; 38 C.F.R. § 20.1100.  Consequently, to reopen 
the claim and warrant further consideration on the merits, 
there must be "new and material" evidence of record since 
the Board's June 1997 decision.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the Board's June 1997 decision 
includes July and August 1997 statements from Todd W. Cline, 
DPM, and Larry O. Harper, M.D. (a specialist in internal 
medicine), both of whom practice at the Kernodle Clinic.  
Each indicated that the veteran has definite frostbite 
scarring and residual pigmentation over the toes of both feet 
that is consistent with a prior frostbite injury that he 
sustained in service.  They also indicated that he has 
numbness in his feet that is possibly due to the previous 
frostbite injury and/or to diabetic peripheral neuropathy, 
and that they cannot differentiate whether the numbness is 
attributable to one or the other, or both.

Other evidence submitted since the Board's June 1997 decision 
includes photographs of the veteran's feet further 
documenting the residual discoloration, and the results of VA 
medical evaluations that he underwent in May 1998 when the VA 
examiners also diagnosed residuals of frostbite and 
peripheral neuropathy of both feet and indicated that it was 
not possible (with any degree of medical certainty) to 
differentiate or determine whether the peripheral neuropathy 
is from the frostbite injury in service or from sequelae of 
diabetes mellitus.

Inasmuch as this evidence, particularly when considered 
collectively, confirms that the veteran currently has 
residuals of a frostbite injury (i.e., current disability), 
and that the residuals are the result a prior frostbite 
injury that he sustained during service (medical nexus), 
neither of which were clearly established when the Board 
denied his claim in June 1997, this evidence is new and 
material, and therefore sufficient to reopen his claim.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

The preliminary determination that must be made upon 
reopening a claim is whether it is "well grounded," meaning 
at least "plausible...or capable of substantiation."  See 
Elkins v. West; 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  In this 
case, the evidence cited for reopening the claim for the 
residuals of the frostbite injury is also sufficient to well 
ground the claim.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The 
evidence shows a current diagnosis and a nexus to an incident 
in service.

The Board also believes that the evidence cited for reopening 
the claim, and for finding it well grounded, is sufficient to 
grant service connection.  All of the doctors (both VA and 
private) who have examined the veteran since 1997 have 
confirmed that he has residual scarring and pigmentation 
changes of the toes of both feet from a frostbite injury in 
service.  They also indicated that he has numbness in his 
feet that is possibly a residual of the frostbite injury in 
service as well.  They acknowledged that it was not possible 
to clinically differentiate or determine whether the numbness 
is due entirely, partly, or not at all to the frostbite 
injury in service (as opposed to diabetic peripheral 
neuropathy).  Although the veteran's service medical records 
were destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, which is a 
military records repository used to maintain service records, 
some of his personnel records from service are available for 
consideration and they confirm that he served in Northern 
France and Ardennes Rhineland during World War II, from July 
1943 to June 1945, as a dock builder, which is consistent 
with the type of injury alleged and the circumstances of such 
service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Also of record are statements from several of his fellow 
servicemen, including one who has corroborated that 
the frostbite injury occurred.  Therefore, resolving 
reasonable doubt in the veteran's favor, particularly in the 
absence of his service medical records, there is a basis for 
granting service connection for the residuals of the 
frostbite injury, namely peripheral neuropathy, scarring, and 
pigmentation changes.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).


ORDER

Service connection for residuals of frozen feet (frostbite), 
namely peripheral neuropathy, scarring, and pigmentation 
changes, is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

